DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/20/21, has been entered. 

3.  Claims 15-34 are pending. Claims 1-14 are cancelled. Claims 15-17, 21-23, 25, 27-29, and 31-32 are amended.

4.  Claim 22 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-21 and 29-34, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/15/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 09/27/21:
The objections to claims 22 and 27, found on page 3 at paragraph 7, are withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 22-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 22-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, found on page 5 at paragraph 11, is withdrawn in light of Applicant’s submission of appropriate 1.132 Declaration.

The rejection of claims 22, 23, 24, 25, and 28 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beausejour et al. 2003 (Effect of Streptomyces melanosporofaciens stain EF-76 and of chitosan on common scab of potato; Plant and Soil 256:463-468), found on page 8 at paragraph 17, is withdrawn in light of Applicant’s persuasive arguments that the strains, despite having the same Latin name, are distinct (e.g. secrete different profiles of metabolites; see Remarks, page 7 and submitted Declarations). 


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with Raj Pai on 02/23/22 (see Interview Summary, attached).



Claim 16. (Currently Amended) A Streptomyces melanosporofaciens AGL225 metabolite-containing supernatant obtainable by a method comprising: 
[[a.]] (a) steps (i)-(iii) as defined in claim 15; and 
[[b.]] (b) collecting the supernatant and, optionally, subjecting the supernatant to a concentration process.

Claim 17. (Currently Amended) A composition comprising Streptomyces melanosporofaciens strain AGL225 identified in the Spanish Type Culture Collection (CECT) as Streptomyces melanosporofaciens CECT9420 and one or more agriculturally acceptable compounds selected from the group consisting of plant strengtheners, nutrients, wetting agents, compounds that improve adherence, buffering compounds, stabilizers, antioxidants, osmoprotectants and sun protectants.

Claim 22. (Currently Amended) A method for the biological control of plant pests comprising administering to a plant, Streptomyces melanosporofaciens strain AGL225 identified in the Spanish Type Culture Collection (CECT) as Streptomyces melanosporofaciens CECT9420.



Claim 31. (Currently Amended) A method for the biological control of plant pests
comprising administering to  a plant, the Streptomyces melanosporofaciens AGL225 metabolite-containing supernatant as defined in claim 16.

Allowable Subject Matter
9.  Claims 15-34 are allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 28, 2022